DETAILED ACTION

This Office Action is in response to Applicant's application filed on April 23, 2021.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter

The claims are eligible subject matter because the abstract idea is integrated into practical application.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weigel et al. (US 2018/0158145 A1) (hereinafter Weigel) in view McQuade (US 2015/0193994 A1).

Claims 1, 12 and 19:
Weigel, as shown, discloses the following limitations of claims 1, 12 and 19:
A system (and corresponding method and non-transitory computer readable medium – see para [0059]-[0062], showing computing functionality) for providing a vehicle configuration, the system comprising: at least one processor; a memory storage device including instructions that when executed by the at least one processor are configured to (see para [0059]-[0062], showing computing structure and functionality): obtain telemetry data for a target operator, the telemetry data including metrics characteristic of the target operator's drive cycle (see para [0058], "Vehicles in the fleet (exemplified by asset 220) may be substantially any type of vehicle (such as cars, buses, trucks, backhoes and the like) and are typically owned by a fleet owner making use of the invention herein described. Vehicles may include a mobile data terminal 222 (MDT). MDT may be any computing device that is on-board vehicle 220. MDT may communicate with other systems of vehicle, such as odometers, sensors, engines, speedometers, passenger load or capacity counters, vehicle signs, or other systems. MDT may be able to communicate with a communications network via, for example, an antenna or otherwise stores data on an onboard database assessable by the on-board computer 222. MDT 222 is preferably configured to communicate with FMS 212. FMS is also able to obtain vehicle data via telematics interface 214. Maintenance interface 216 is accessible via maintenance shop computer 203 (either physically or wirelessly) to capture maintenance-related data. Fuel usage data source 232 stores data related to fuel consumption of each vehicle." and see para [0076], "The system 10 includes a control unit 30 on one or more vehicles in the fleet of vehicles, a data collection unit 40 on one or more vehicles in the fleet of vehicles in communication with the control unit 30, a server 50 having an operational database 60 for receiving data from one of the control unit 30 and the data collection unit 40, and a telemetry module 70 having access to the operational database 60 for initiating an action based on an analysis of data on the server 50." and see para [0078], "The vehicle parameters may include one or more of odometer reading, fuel level, engine status, vehicle speed, vehicle location, system pressure, vehicle emissions, vehicle power status, vehicle idle status, engine diagnostic trouble codes, vehicle acceleration and vehicle engine parameters."); 
mine a data source for other operator telemetry data relevant to the target operator's drive cycle (see para [0082], "The telemetry module 70 can be used to initiate a number of actions, such as maintenance actions. In the preferred embodiments, the telemetry module 70 further provides the ability for maintenance personnel, for example, to review data from any particular vehicle in the fleet, a group of vehicles in the fleet, or of the fleet as a whole and to further analyze the data or initiate specific actions based on this analysis. The results achieved by the system as herein described allows for improved efficiencies in the management of a large number of vehicles in a fleet."); 
determine key performance indicators (KPls) based on the telemetry data for the target operator and the other operator telemetry data (see para [0083], "the availability of telemetry data and use according to the present invention generally improves fleet management, and in particular the life-cycle improvements made possible by the ability to have near real-time fuel and usage data which improves the accuracy of a life cycle model and reliability of decisions made based on these models. The prior art's reliance on spreadsheet methods typically require reliance on information that is weeks or months old. More specifically, a better picture of vehicle usage and demand may be provided. For example, the telemetry module may analyze the fuel consumption of a particular vehicle in the fleet, a group of vehicles in the fleet and of the entirety of the fleet. In this regard, vehicle performance and driving habits may be optimized to reduce fuel consumption, by, for example, identifying vehicles and driving habits where fuel consumption is above particular benchmark numbers"); 
analyze the KPls for estimating a target operator-specific performance impact associated with an implementation of a vehicle configuration (see para [0084], "the telemetry module has access to sensor data measure various operating parameters of each and every vehicle, as described above. The telemetry module also has access to vehicle diagnostic codes as output by the engine of each vehicle. With regards to maintenance, unreported problems may be identified before becoming failures, by way of these sensor measurement. Therefore, maintenance schedules and actions can be predicted and performed on a preventative schedule based on an overall fleet schedule. It is also possible to establish condition-based maintenance programs in addition to preventative maintenance programs and to use vehicle performance data to improve warranty coverage and vehicle component selection. The present invention also allows for additional monitoring or driver actions and behavior, for example in monitoring route deviations or collecting operating data to identify poor driving habits. When accidents do occur, collected parameter data may be used to analyze and interpret the vehicle state at the time of the accident. For insurance and regulatory purposes, a log is easily created to show times of service, pre-trip inspections, emissions monitoring and fuel tax reporting."); 
determine a vehicle configuration based on the estimated target operator- specific performance impact (see para [0086], "In terms of fuel management, the system herein described may be used for tracking and tracing of leakage points in fuel consumption, including monitoring engine idle time, monitoring emission/engine parameters to improve performance, monitoring driver behavior related to an increase in fuel consumption, including high acceleration, speed and hard braking and allows for the tracking of unnecessary miles. This information may then be used to anticipate when a vehicle may be ready for its next scheduled maintenance and to account for and plan for this maintenance at appropriate times." where scheduled maintenance can be considered a configuration given broadest reasonable interpretation); and 
provide the vehicle configuration and the estimated target operator- specific performance impact to a client application (Fig 2, showing client device receiving and transmitting data from the server and fleet management system).
Although Weigel discloses performance, its is not explicit that it is KPI.   In analogous art, McQuade discloses the following limitations:
determine key performance indicators (KPls) based on the telemetry data for the target operator and the other operator telemetry data (see para [0070]-[0071], and Figs 12-1, explicitly showing KPIs for vehicles and drivers including based on data collected by telematics as shown in Fig. 8);
provide the vehicle configuration and the estimated target operator- specific performance impact to a client application (see para [0078], " In a portion 366, summarized data for the fleet operator is compared to summarized data from as many other fleets as possible, to provide a ranking relative to the other fleets. Portion 366 provides a gateway (via hyperlink or popup window) to suggestions for improving the fleet's performance in the upcoming time period.").
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of McQuade with Weigel because showing KPIs enables more effective comparisons to enable fleet operators to save costs (see McQuade, [0002]-[0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for viewing vehicle telematics data as taught by McQuade in the system for physical asset resource planning of Weigel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 14:
	Further, Weigel discloses the following limitations:
wherein in mining the data source for other operator telemetry relevant to the target operator's drive cycle, the system is configured to mine the data source for metrics within a threshold value of the metrics characteristic of the target operator's drive cycle (see para [0087], "The maintenance management functions use vehicle parameters and diagnostic trouble codes to drive maintenance procedures for individual vehicles. Accordingly, immediate action may be taken to fault code alerts and a condition-based maintenance approach may be implemented. For example, alerts may be monitored to schedule service to avoid unreported problems, and the fault codes may be linked to maintenance records. Using a condition-based maintenance approach involves monitoring operating parameter thresholds to trigger maintenance activities and incorporating parameter data into failure analysis to establish flags for future failures. The parameter data may also be incorporated into warranty claims and both parameter and performance data may be used for vehicle and/or component selection purposes.")

Claim 3:
Further, Weigel discloses the following limitations:
wherein the metrics characteristic of the target operator's drive cycle include at least one of: an average speed; a maximum speed; kinetic intensity; trip distance; vehicle class; and route (see para [0084], "The present invention also allows for additional monitoring or driver actions and behavior, for example in monitoring route deviations or collecting operating data to identify poor driving habits. " and see para [0086], " the system herein described may be used for tracking and tracing of leakage points in fuel consumption, including monitoring engine idle time, monitoring emission/engine parameters to improve performance, monitoring driver behavior related to an increase in fuel consumption, including high acceleration, speed and hard braking and allows for the tracking of unnecessary miles. This information may then be used to anticipate when a vehicle may be ready for its next scheduled maintenance and to account for and plan for this maintenance at appropriate times.")

Claims 4-7, 15-17, 20:
Further, Weigel discloses the following limitations:
wherein in analyzing the KPls for estimating the target operator-specific performance impact associated with the implementation of the vehicle configuration, the system is configured to: determine differences in values between the KPls based on the telemetry data for the target operator and the KPls based on the other operator telemetry data (see para [0083], "he telemetry module may analyze the fuel consumption of a particular vehicle in the fleet, a group of vehicles in the fleet and of the entirety of the fleet. In this regard, vehicle performance and driving habits may be optimized to reduce fuel consumption, by, for example, identifying vehicles and driving habits where fuel consumption is above particular benchmark numbers.");
Weigel does not explicitly disclose determining the values of the KPls based on the telemetry data for the target operator are lower than the KPls based on the other operator telemetry data according to a threshold value.  In analogous art, McQuade discloses the following limitations:
determine the values of the KPls based on the telemetry data for the target operator are lower than the KPls based on the other operator telemetry data according to a threshold value (see para [0031], "FIG. 4 schematically illustrates a vehicle 22a that includes a GPS unit 44 configured to collect GPS data that can be used to determine a plurality of metrics for use in determining a driver performance ranking. Such an embodiment enables the driver performance ranking discussed above to be generated without requiring individual or additional sensors to be integrated into the vehicle (although it should be recognized that such individual sensors could be used in addition to (or as an alternative source of) the data provided by the GPS unit, to provide additional metrics used in determining a driver's performance ranking, generally consistent with the method steps described above with respect to FIG. 1)." and see para [0076], "For fleets providing pupil transportation, on time performance is an expectation of parents and educators. If the number of routes cannot be accommodated in the size allocated, a scrollable list is presented. In some embodiments, routes/drivers with the worst on time performance are listed first. In some embodiments, the fleet data is filtered and only routes/drivers exceeding a user defined threshold (i.e., more than 1 late event per week, or per day) are presented in section 356 (this is an example of management by exception based reporting, results falling within defined parameters do not need to be reviewed). As shown in FIG. 12, on time performance for 3 routes, including multiple buses and drivers are presented. In some embodiments, more detailed information can be presented about particular routes, buses, and/or drivers using hyperlinks and/or popup windows.");
determine one or more vehicle configuration variables between a first vehicle configuration related to the telemetry data for the target operator and a second vehicle configuration related to the other operator telemetry data (Fig 12, showing two different brands (configurations) if buses being compared to each other and see para [0064], [0077]); and
estimate the target operator-specific performance impact associated with implementing the one or more vehicle configuration variables in the first vehicle configuration (see para [0064], "Exemplary information for display in section 314 includes uptime statistic per brand (such as 74% ACME and 89% LEMA, enabling the user to quickly understand which brand of trucks provides better uptime for his fleet), major defects per brand (brake defects are more common in LEMA trucks, while fuel injectors are prone to fouling in ACME trucks, based on this fleet's maintenance records), operational cost per mile (such as $1.48 per mile for LEMA trucks and $1.51 per mile for ACME trucks), and/or upcoming scheduled maintenance (such as warranty repair for ACME unit #745, Preventive Maintenance for Fleet Vehicles #245, #256, and #455, and brake replacement for Fleet Vehicle #546)." showing upcoming maintenance based on the uptime statistic per brand).
wherein in determining the vehicle configuration, the system is configured to determine one or more vehicle configuration variables associated with the second vehicle configuration (see para [0077], "This can be based on per driver, per route, per bus, or fleet wide, based on user selectable parameters. As shown in FIG. 12, section 358 graphically presents fleet wide uptime metrics to the user. Note that the data is being presented based on two different types of buses being operated by this fleet. This summarized up time data efficiently informs the user that in the month of May 2014 the Brand A buses had significantly higher up time statistics than Brand B. The fleet operator may use this data to negotiate a discounted price for Brand B buses, or to document then need to purchase Brand A buses in the future as new buses are needed. In some embodiments, more detailed information can be presented using hyperlinks and/or popup windows.")
wherein in providing the vehicle configuration and the estimated target operator-specific performance impact, the system is configured to generate a user interface for display in a graphical user interface on a client computing device, the user interface including a visual representation of the vehicle configuration and the estimated target operator-specific performance impact (Figs 12-13, allowing visual comparisons based on different KPIs such as uptime for different configurations such as brand )
wherein the one or more vehicle configuration variables include at least one of: a vehicle model type; a vehicle engine variant; a vehicle hardware transmission variant; a vehicle software transmission variant; an axle ratio; an aero-feature; an advanced driver-assistance system feature; a predictive cruise control feature; an adaptive cruise control feature; a cruise control feature; and idle reduction equipment (see para [0064], [0077], where brand is a vehicle model type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for viewing vehicle telematics data as taught by McQuade in the system for physical asset resource planning of Weigel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 13:
Further, Weigel discloses the following limitations:
wherein the data source includes other operator telemetry data for a plurality of vehicle configurations for a plurality of drive cycles (see para [0078], showing receiving telemetry data for each vehicle of the fleet including engine parameters)

Claim 9:
Further, Weigel discloses the following limitations:
wherein the KPls include at least one of: fuel economy; software status; uptime; gradeability; acceleration; freight efficiency; maintenance compliance; and performance measurements associated with a vehicle driver (see para [0083], “vehicle performance and driving habits may be optimized to reduce fuel consumption, by, for example, identifying vehicles and driving habits where fuel consumption is above particular benchmark numbers.”)

Claim 10:
Further, Weigel discloses the following limitations:
wherein in providing the vehicle configuration and the estimated target operator-specific performance impact, the system is configured to generate a user interface for display in a graphical user interface provided by the client application, the user interface including a visual representation of the vehicle configuration and the estimated target operator-specific performance impact (see para [0061] and see para [0066], "web browser to access content and Device functionality over a network. CAMAS Life cycle Configuration, calculation, and analysis modelling and of life cycles of assets. capital planning application CAMDS Database All asset information is stored on databases, such as Oracle and/or SQL Server databases CAMRS Reporting Runs and distributes all reports launched from the CAMAS On board Vehicle Collects vehicle information, such as computer application via sensors, displays information for vehicle driver, communicates vehicle information. May be OBD-II compliant. FMS Telematics Receives vehicle information from the interface module vehicle application on the on board computer. FMS Maintenance Receives maintenance information interface from maintenance computers module").

Claim 11:
Further, Weigel discloses the following limitations:
wherein prior to obtaining the telemetry data for the target operator, the system is further configured to receive, from the client application, a request for the vehicle configuration (see para [0080], "In the passive mode, it is further contemplated that a data collection terminal 110, shown in FIG. 5, is provided and located proximate a location where one or more vehicles in the fleet of vehicles is parked. The control unit 80 is then adapted to collect data from the data collection unit and communicate it to the data collection terminal. In this passive mode, a technician may connect a diagnostic computer to the vehicle and manually reviews vehicle fault codes to identify issues. Optionally, the fault codes can generate predetermined work requests or be linked otherwise to work orders. Once the repair is completed, the technician clears the codes and optionally performs a quality inspections.")

Claim 18:
Weigel does not explicitly disclose automatically providing the selected vehicle configuration to a provisioning system to initiate manufacture of a vehicle based on the vehicle configuration.  In analogous art, McQuade discloses the following limitations:
receiving a selection of the vehicle configuration (see para [0077], "GUI 350 includes a section 358, in which the user is presented information about their fleet's up time metrics. This can be based on per driver, per route, per bus, or fleet wide, based on user selectable parameters. As shown in FIG. 12, section 358 graphically presents fleet wide uptime metrics to the user. Note that the data is being presented based on two different types of buses being operated by this fleet. This summarized up time data efficiently informs the user that in the month of May 2014 the Brand A buses had significantly higher up time statistics than Brand B. The fleet operator may use this data to negotiate a discounted price for Brand B buses, or to document then need to purchase Brand A buses in the future as new buses are needed. In some embodiments, more detailed information can be presented using hyperlinks and/or popup windows." showing selection of Brand B buses  ); and
automatically providing the selected vehicle configuration to a provisioning system to initiate manufacture of a vehicle based on the vehicle configuration (see para [0077], where showing a need to purchase shows initiating manufacturing would have been obvious to one of ordinary skill in the art as ordering is directly related to manufacturing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for viewing vehicle telematics data as taught by McQuade in the system for physical asset resource planning of Weigel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2020/0033147 A1
US 2020/0019926 A1
US 2019/0340543 A1
US 2019/0318248 A1
US 2019/0082287 A1
US 2016/0078576 A1
US 2013/0104064 A1
US 2012/0162265 A1
US 2006/0047419 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624